



EXHIBIT 10.2
WARRANT
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS
(I) A REGISTRATION STATEMENT COVERING SUCH SHARES IS EFFECTIVE UNDER THE ACT AND
IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT
AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND,
IF THE CORPORATION REQUESTS, AN OPINION SATISFACTORY TO THE CORPORATION TO SUCH
EFFECT HAS BEEN RENDERED BY COUNSEL.
Warrant Certificate No.: 1
Original Issue Date: June 10, 2019
FOR VALUE RECEIVED, ATLAS FINANCIAL HOLDINGS, INC., a Cayman Islands corporation
(the “Company”), hereby certifies that GREAT AMERICAN INSURANCE COMPANY, an Ohio
corporation, or its registered assigns (the “Holder”) is entitled to purchase
from the Company 2,387,368 duly authorized, validly issued, fully paid and
nonassessable Common Shares on or after the Original Issue Date at a purchase
price per share equal to $0.69 (subject to adjustment as provided in this
Warrant, the “Exercise Price”), all subject to the terms, conditions and
adjustments set forth below in this Warrant. Certain capitalized terms used
herein are defined in Section 1 hereof.
This Warrant has been issued pursuant to the terms of the Transaction Agreement,
dated as of June 10, 2019 (the “Transaction Agreement”), between the Company,
certain of its affiliates, and the Holder and its affiliate.
1.
Definitions. As used in this Warrant, the following terms have the respective
meanings set forth below:

“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 3 hereof, multiplied by (b) the Exercise Price in
effect as of the Exercise Date in accordance with the terms of this Warrant.





--------------------------------------------------------------------------------





“Board” means the board of directors of the Company.
“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the city of Cincinnati, Ohio are authorized or
obligated by law or executive order to close.
“Common Shares” means the ordinary voting shares, par value $0.003 per share, of
the Company, and any capital stock into which such Common Shares shall have been
converted, exchanged or reclassified following the date hereof.
“Common Shares Deemed Outstanding” means, at any given time, the sum of (a) the
number of Common Shares actually outstanding at such time plus (b) all Common
Shares issuable pursuant to options either granted or available to be granted
under any option plans, equity-based bonus plans, share plans, phantom stock
rights, stock appreciation rights plan or similar contractual obligations of the
Company, warrants, other securities exercisable into, convertible into or
exchangeable for Common Shares, and other rights that represent the right to
receive Common Shares or other securities, in each case whether or not
exercisable or vested at such time; provided that the Common Shares issuable
pursuant to this Warrant shall not be included in Common Shares Deemed
Outstanding.
“Company” has the meaning set forth in the preamble.
“Convertible Securities” means any securities (directly or indirectly) or
purchase rights convertible into or exchangeable for Common Shares, with or
without the payment of any consideration, but excluding Options.
“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m. in Cincinnati, Ohio, on a Business Day,
including, without limitation, the receipt by the Company of the Exercise
Notice, the Warrant and the Aggregate Exercise Price.
“Exercise Notice” has the meaning set forth in Section 3(a)(i).
“Exercise Period” has the meaning set forth in Section 2.
“Exercise Price” has the meaning set forth in the preamble.
“Fair Market Value” means, as of any particular date: (a) the volume weighted
average of the closing sales prices of the Common Shares for such day on all
domestic securities exchanges on which the Common Shares may at the time be
listed; (b) if there have been no sales of the Common Shares on any such
exchange on any such day, the average of the highest bid and lowest asked prices
for the Common Shares on all such exchanges at the end of such day; (c) if on
any such day the Common Shares is not listed on a domestic securities exchange,
the closing sales price of the Common Shares as quoted on the





--------------------------------------------------------------------------------





OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association for such day; or (d) if there have been no sales of the Common
Shares on the OTC Bulletin Board, the Pink OTC Markets or similar quotation
system or association on such day, the average of the highest bid and lowest
asked prices for the Common Shares quoted on the OTC Bulletin Board, the Pink
OTC Markets or similar quotation system or association at the end of such day;
in each case, averaged over twenty (20) consecutive Business Days ending on the
Business Day immediately prior to the day as of which “Fair Market Value” is
being determined; provided, that if the Common Shares is listed on any domestic
securities exchange, the term “Business Day” as used in this sentence means
Business Days on which such exchange is open for trading. If at any time the
Common Shares is not listed on any domestic securities exchange or quoted on the
OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association, the “Fair Market Value” of the Common Shares shall be the fair
market value per share as determined jointly by the Board and the Holder;
provided, that if the Board and the Holder are unable to agree on the fair
market value per share of the Common Shares within a reasonable period of time
(not to exceed 10 days from the Company’s receipt of the Exercise Notice), such
fair market value shall be determined by a nationally recognized investment
banking, accounting or valuation firm jointly selected by the Board and the
Holder. The determination of such firm shall be final and conclusive, and the
fees and expenses of such valuation firm shall be borne by the Company.
In determining the Fair Market Value of the Common Shares, an orderly sale
transaction between a willing buyer and a willing seller shall be assumed, using
valuation techniques then prevailing in the securities industry without regard
to the lack of liquidity of the Common Shares due to any restrictions
(contractual or otherwise) applicable thereto or any discount for minority
interests and assuming full disclosure of all relevant information and a
reasonable period of time for effectuating such sale and assuming the sale of
all of the issued and outstanding Common Shares (including fractional interests)
calculated on a fully diluted basis to include the conversion or exchange of all
securities then outstanding that are convertible into or exchangeable for Common
Shares and the exercise of all rights and warrants then outstanding and
exercisable to purchase shares of Common Shares or securities convertible into
or exchangeable for shares of Common Shares; provided, that such assumption
shall not include those securities, rights and warrants (a) owned or held by or
for the account of the Company or any of its subsidiaries, or (b) convertible or
exchangeable into Common Shares where the conversion, exchange or exercise price
per share is greater than the Fair Market Value.
“Holder” has the meaning set forth in the preamble.
“Options” means any warrants or other rights or options to subscribe for or
purchase Common Shares or Convertible Securities.





--------------------------------------------------------------------------------





“Original Issue Date” means the date on which the Warrant was issued by the
Company pursuant to the Transaction Agreement.
“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.
“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.
“Transaction Agreement” has the meaning set forth in the preamble.
“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.
“Warrant Shares” means the shares of Common Shares or other capital stock of the
Company then purchasable upon exercise of this Warrant in accordance with the
terms of this Warrant.
2.
Term of Warrant. Subject to the terms and conditions hereof, at any time or from
time to time after the date hereof and prior to 5:00 p.m. in Cincinnati, Ohio,
on the fifth (5th) anniversary of the date hereof or, if such day is not a
Business Day, on the next Business Day (the “Exercise Period”), the Holder of
this Warrant may exercise this Warrant for all or any part of the Warrant Shares
purchasable hereunder (subject to adjustment as provided herein).

3.Exercise of Warrant.
(a)Exercise Procedure. This Warrant may be exercised from time to time on any
Business Day during the Exercise Period, for all or any part of the unexercised
Warrant Shares, upon:
(i)surrender of this Warrant to the Company at its then principal executive
offices (or an indemnification undertaking with respect to this Warrant in the
case of its loss, theft or destruction), together with written notice that the
Holder intends to exercise the Warrant (each, an “Exercise Notice”), duly
completed (including specifying the number of Warrant Shares to be purchased)
and executed; and
(ii)payment to the Company of the Aggregate Exercise Price in accordance with
Section 3(b).
(b)Payment of the Aggregate Exercise Price. Payment of the Aggregate Exercise
Price shall be made, at the option of the Holder as expressed in the Exercise
Notice, by the following methods:





--------------------------------------------------------------------------------





(i)by delivery to the Company of a certified or official bank check payable to
the order of the Company or by wire transfer of immediately available funds to
an account designated in writing by the Company, in the amount of such Aggregate
Exercise Price;
(ii)by instructing the Company to withhold a number of Warrant Shares then
issuable upon the exercise of this Warrant with an aggregate Fair Market Value
as of the Exercise Date equal to such Aggregate Exercise Price;
(iii)by surrendering to the Company (x) Warrant Shares previously acquired by
the Holder with an aggregate Fair Market Value as of the Exercise Date equal to
such Aggregate Exercise Price and/or (y) other securities of the Company having
a value as of the Exercise Date equal to the Aggregate Exercise Price (which
value in the case of debt securities shall be the principal amount thereof plus
accrued and unpaid interest, in the case of preferred stock shall be the
liquidation value thereof plus accumulated and unpaid dividends and in the case
of shares of Common Shares shall be the Fair Market Value thereof); or
(iv)any combination of the foregoing.
In the event of any withholding of Warrant Shares or surrender of other equity
securities pursuant to clause (ii), (iii) or (iv) above where the number of
shares whose value is equal to the Aggregate Exercise Price is not a whole
number, the number of shares withheld by or surrendered to the Company shall be
rounded up to the nearest whole share and the Company shall make a cash payment
to the Holder (by delivery of a certified or official bank check or by wire
transfer of immediately available funds) based on the incremental fraction of a
share being so withheld by or surrendered to the Company in an amount equal to
the product of (x) such incremental fraction of a share being so withheld or
surrendered multiplied by (y) in the case of Common Shares, the Fair Market
Value per Warrant Share as of the Exercise Date, and, in all other cases, the
value thereof as of the Exercise Date determined in accordance with Section
3(b)(iii)(y) above.
(c)Regulatory Approval. The parties agree and acknowledge that the exercise of
this Warrant may be subject to prior regulatory approval, including approval by
the applicable departments of insurance (or similar governmental authorities) in
states in which certain of the Company’s subsidiaries are domiciled and/or
conduct business (the “Regulatory Approvals”). Prior to the surrender of this
Warrant, delivery of an Exercise Notice and/or payment of the Aggregate Exercise
Price, the Company and the Holder shall (i) use commercially reasonable efforts
to make all filings and notifications that may be or may become reasonably
necessary or required under applicable law to consummate and make effective the
exercise of this Warrant, including the Holder causing a “Form A” or similar
acquisition of control application to be filed





--------------------------------------------------------------------------------





with the applicable state departments of insurance or similar applicable state
governmental authorities, and (ii) have received all required Regulatory
Approvals. The Company shall use commercially reasonable efforts to assist the
Holder in its attempt to obtain such Regulatory Approval, including, but not
limited to, supplying promptly any additional information and documentary
material that may be requested.
(d)Delivery of Stock Certificates. Upon receipt by the Company of the Exercise
Notice, surrender of this Warrant, payment of the Aggregate Exercise Price, and
receipt of all Regulatory Approvals, if applicable, the Company shall, as
promptly as practicable, and in any event within five (5) Business Days
thereafter, execute (or cause to be executed) and deliver (or cause to be
delivered) to the Holder a certificate or certificates representing the Warrant
Shares issuable upon such exercise, together with cash in lieu of any fraction
of a share, as provided in Section 3(e) hereof or, in lieu of delivery of such
certificate or certificates, the Company shall deliver such Warrant Shares in
book-entry form. The stock certificate or certificates so delivered, if any,
shall be, to the extent possible, in such denomination or denominations as the
exercising Holder shall reasonably request in the Exercise Notice and shall be
registered in the name of the Holder or, subject to compliance with Section 9
below, such other Person’s name as shall be designated in the Exercise Notice.
This Warrant shall be deemed to have been exercised and such certificate or
certificates of Warrant Shares shall be deemed to have been issued, and the
Holder or any other Person so designated to be named therein shall be deemed to
have become a holder of record of such Warrant Shares for all purposes, as of
the Exercise Date.
(e)Fractional Shares. The Company shall not be required to issue a fractional
Warrant Share upon exercise of any Warrant. As to any fraction of a Warrant
Share that the Holder would otherwise be entitled to purchase upon such
exercise, the Company shall pay to such Holder an amount in cash (by delivery of
a certified or official bank check or by wire transfer of immediately available
funds) equal to the product of (i) such fraction multiplied by (ii) the Exercise
Price of one Warrant Share on the Exercise Date.
(f)Delivery of New Warrant. Unless the purchase rights represented by this
Warrant shall have expired or shall have been fully exercised, the Company
shall, at the time of delivery of the certificate or certificates representing
the Warrant Shares being issued in accordance with Section 3(c) hereof, deliver
to the Holder a new Warrant evidencing the rights of the Holder to purchase the
unexpired and unexercised Warrant Shares called for by this Warrant. Such new
Warrant shall in all other respects be identical to this Warrant.
(g)Valid Issuance of Warrant and Warrant Shares; Payment of Taxes. With respect
to the exercise of this Warrant, the Company hereby represents, covenants and
agrees:





--------------------------------------------------------------------------------





(i)This Warrant is, and any Warrant issued in substitution for or replacement of
this Warrant shall be, upon issuance, duly authorized and validly issued.
(ii)All Warrant Shares issuable upon the exercise of this Warrant pursuant to
the terms hereof shall be, upon issuance, and the Company shall take all such
actions as may be necessary or appropriate in order that such Warrant Shares
are, validly issued, fully paid and non-assessable, issued without violation of
any preemptive or similar rights of any Shareholder of the Company and free and
clear of all taxes, liens and charges, other than any taxes, liens or charges
imposed due to any action of the Holder.
(iii)Without duplication of the provisions of Section 3(c) hereof, the Company
shall take all such actions as may be reasonably necessary to ensure that all
such Warrant Shares are issued without violation by the Company of any
applicable law or governmental regulation or any requirements of any domestic
securities exchange upon which shares of Common Shares or other securities
constituting Warrant Shares may be listed at the time of such exercise (except
for official notice of issuance which shall be immediately delivered by the
Company upon each such issuance).
(iv)The Company shall use commercially reasonable efforts to cause the Warrant
Shares, immediately upon such exercise, to be listed on any domestic securities
exchange upon which shares of Common Shares or other securities constituting
Warrant Shares are listed at the time of such exercise.
(v)The Company shall pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issuance or
delivery of Warrant Shares upon exercise of this Warrant; provided, that the
Company shall not be required to pay any tax or governmental charge that may be
imposed with respect to any applicable withholding or the issuance or delivery
of the Warrant Shares to any Person other than the Holder, and no such issuance
or delivery shall be made unless and until the Person requesting such issuance
has paid to the Company the amount of any such tax, or has established to the
satisfaction of the Company that such tax has been paid.
(h)Conditional Exercise. Notwithstanding any other provision hereof, if an
exercise of any portion of this Warrant is to be made in connection with a
public offering or a sale of the Company (pursuant to a merger, sale of stock,
or otherwise), such exercise may at the election of the Holder be conditioned
upon the consummation of such transaction, in which case such exercise shall not
be deemed to be effective until immediately prior to the consummation of such
transaction.
(i)Reservation of Shares. During the Exercise Period, the Company shall at all
times reserve and keep available out of its authorized but unissued Common
Shares or other securities constituting Warrant Shares, solely for the purpose
of issuance upon the exercise of this Warrant, the maximum number of Warrant
Shares issuable upon the exercise of this Warrant, and the par value per Warrant
Share





--------------------------------------------------------------------------------





shall at all times be less than or equal to the applicable Exercise Price. The
Company shall not increase the par value of any Warrant Shares receivable upon
the exercise of this Warrant above the Exercise Price then in effect, and shall
take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Shares upon the exercise of this Warrant.
4.Effect of Certain Events on Exercise Price. In order to prevent dilution of
the purchase rights granted under this Warrant, the Exercise Price and the
number of Warrant Shares issuable upon exercise of this Warrant shall be subject
to adjustment from time to time as provided in this Section 4 (in each case,
after taking into consideration any prior adjustments pursuant to this Section
4).
(a)Adjustment to Exercise Price Upon Change in Common Shares Deemed Outstanding.
If, at any time or from time to time after the Original Issue Date, any event
increases the Common Shares Deemed Outstanding, then immediately upon such
event, the Exercise Price in effect immediately prior to such event shall be
adjusted to an Exercise Price equal to the product of the Exercise Price in
effect prior to such event multiplied by the quotient of (i) the Common Shares
Deemed Outstanding prior to such event divided by (ii) the Common Shares Deemed
Outstanding after giving effect to such event.
(b)Adjustment to Number of Warrant Shares Upon Adjustment to Exercise Price.
Upon any and each adjustment of the Exercise Price as provided in Section 4(a),
the number of Warrant Shares issuable upon the exercise of this Warrant
immediately prior to any such adjustment shall be increased to a number of
Warrant Shares equal to the quotient obtained by dividing (i) the product of (A)
the Exercise Price in effect immediately prior to any such adjustment multiplied
by (B) the number of Warrant Shares issuable upon exercise of this Warrant
immediately prior to any such adjustment, by (ii) the Exercise Price resulting
from such adjustment; provided that the number of Warrant Shares issuable after
such increase shall not exceed the number that would otherwise result in
shareholder approval being required pursuant to Nasdaq Rule 5635.
(c)Adjustment to Warrant Shares Upon Reorganization, Reclassification,
Consolidation or Merger. In the event of any (i) capital reorganization of the
Company, (ii) reclassification of the stock of the Company (other than a change
in par value or from par value to no par value or from no par value to par value
or as a result of a stock dividend or subdivision, split-up or combination of
shares), (iii) consolidation or merger of the Company with or into another
Person, (iv) sale of all or substantially all of the Company’s assets to another
Person or (v) other similar transaction, in each case which entitles the holders
of Common Shares to receive (either directly or upon subsequent liquidation)
stock, securities or assets with respect to or in exchange for Common Shares,
each Warrant shall, immediately after such reorganization, reclassification,
consolidation, merger, sale or similar transaction, remain outstanding and shall
thereafter, in lieu of or in addition to (as the case may be) the number of
Warrant Shares then





--------------------------------------------------------------------------------





exercisable under this Warrant, be exercisable for the kind and number of shares
of stock or other securities or assets of the Company or of the successor Person
resulting from such transaction to which the Holder would have been entitled
upon such reorganization, reclassification, consolidation, merger, sale or
similar transaction if the Holder had exercised this Warrant in full immediately
prior to the time of such reorganization, reclassification, consolidation,
merger, sale or similar transaction and acquired the applicable number of
Warrant Shares then issuable hereunder as a result of such exercise (without
taking into account any limitations or restrictions on the exercisability of
this Warrant); and, in such case, appropriate adjustment (in form and substance
satisfactory to the Holder) shall be made with respect to the Holder’s rights
under this Warrant to insure that the provisions of this Warrant shall
thereafter be applicable, as nearly as possible, to any shares of stock,
securities or assets thereafter acquirable upon exercise of this Warrant. The
provisions of this Section 4(c) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales or similar
transaction. The Company shall not effect any such reorganization,
reclassification, consolidation, merger, sale or similar transaction unless,
prior to the consummation thereof, the successor Person (if other than the
Company) resulting from such reorganization, reclassification, consolidation,
merger, sale or similar transaction, shall assume, by written instrument
substantially similar in form and substance to this Warrant and satisfactory to
the Holder, the obligation to deliver to the Holder such shares of stock,
securities or assets which, in accordance with the foregoing provisions, such
Holder shall be entitled to receive upon exercise of this Warrant.
Notwithstanding anything to the contrary contained herein, with respect to any
corporate event or other transaction contemplated by the provisions of this
Section 4(c), the Holder shall have the right to elect prior to the consummation
of such event or transaction, to give effect to the exercise rights contained in
Section 3 instead of giving effect to the provisions contained in this Section
4(c) with respect to this Warrant.
(d)Dividends and Distributions. If the Company shall, at any time or from time
to time after the Original Issue Date, make or declare, or fix a record date for
the determination of holders of Common Shares entitled to receive, a dividend or
any other distribution payable in securities of the Company (other than a
dividend or distribution of shares of Common Shares, Options or Convertible
Securities in respect of outstanding shares of Common Shares), cash or other
property, then, and in each such event, provision shall be made so that the
Holder shall receive upon exercise of the Warrant, in addition to the number of
Warrant Shares receivable thereupon, the kind and amount of securities of the
Company, cash or other property which the Holder would have been entitled to
receive had the Warrant been exercised in full into Warrant Shares on the date
of such event and had the Holder thereafter, during the period from the date of
such event to and including the Exercise Date, retained such securities, cash or
other property receivable by them as aforesaid during such period, giving
application to all adjustments called for during such





--------------------------------------------------------------------------------





period under this Section 4(d) with respect to the rights of the Holder;
provided, that no such provision shall be made if the Holder receives,
simultaneously with the distribution to the holders of Common Shares, a dividend
or other distribution of such securities, cash or other property in an amount
equal to the amount of such securities, cash or other property as the Holder
would have received if the Warrant had been exercised in full into Warrant
Shares on the date of such event.
(e)Certificate as to Adjustment.
(i)As promptly as reasonably practicable following any adjustment of the kind of
Warrant Shares pursuant to the provisions of Section 4, but in any event not
later than ten (10) Business Days thereafter, the Company shall furnish to the
Holder a certificate of an executive officer setting forth in reasonable detail
such adjustment and the facts upon which it is based and certifying the
calculation thereof.
(ii)As promptly as reasonably practicable following the receipt by the Company
of a written request by the Holder, but in any event not later than ten (10)
Business Days thereafter, the Company shall furnish to the Holder a certificate
of an executive officer certifying the amount of other shares of stock,
securities or assets then issuable upon exercise of the Warrant.
(f)Notices. In the event:
(i)that the Company shall take a record of the holders of its Common Shares (or
other capital stock or securities at the time issuable upon exercise of the
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, to vote at a meeting (or by written consent), to receive
any right to subscribe for or purchase any shares of capital stock of any class
or any other securities, or to receive any other security; or
(ii)of any capital reorganization of the Company, any reclassification of the
Common Shares of the Company, any consolidation or merger of the Company with or
into another Person, or sale of all or substantially all of the Company’s assets
to another Person; or
(iii)of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;
then, and in each such case, the Company shall send or cause to be sent to the
Holder at least thirty (30) days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be, (A) the record date for such dividend,
distribution, meeting or consent or other right or action, and a description of
such dividend, distribution or other right or action to be taken at such meeting
or by written consent, or (B) the effective date on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Company shall





--------------------------------------------------------------------------------





close or a record shall be taken with respect to which the holders of record of
Common Shares (or such other capital stock or securities at the time issuable
upon exercise of the Warrant) shall be entitled to exchange their shares of
Common Shares (or such other capital stock or securities) for securities or
other property deliverable upon such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding-up, and the
amount per share and character of such exchange applicable to the Warrant and
the Warrant Shares.
5.
Transfer of Warrant. Subject to the transfer conditions referred to in the
legend endorsed hereon, this Warrant and all rights hereunder are transferable
to any affiliate of the Holder, in whole or in part, by the Holder without
charge to the Holder, upon surrender of this Warrant to the Company at its then
principal executive offices with a duly executed written assignment, together
with funds sufficient to pay any transfer taxes described in Section 3(g)(v) in
connection with the making of such transfer. Upon such compliance, surrender and
delivery and, if required, such payment, the Company shall execute and deliver a
new Warrant or Warrants in the name of the assignee or assignees and in the
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant, if any, not so
assigned and this Warrant shall promptly be cancelled.

6.Holder Not Deemed a Shareholder; Limitations on Liability. Except as otherwise
specifically provided herein, prior to the issuance to the Holder of the Warrant
Shares to which the Holder is then entitled to receive upon the due exercise of
this Warrant, the Holder shall not be entitled to vote or receive dividends or
be deemed the holder of shares of capital stock of the Company for any purpose,
nor shall anything contained in this Warrant be construed to confer upon the
Holder, as such, any of the rights of a Shareholder of the Company or any right
to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise. In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on the Holder to purchase
any securities (upon exercise of this Warrant or otherwise) or as a Shareholder
of the Company, whether such liabilities are asserted by the Company or by
creditors of the Company. Notwithstanding this Section 6, the Company shall
provide the Holder with copies of the same notices and other information given
to the Shareholders of the Company generally, contemporaneously with the giving
thereof to the Shareholders.
7.Replacement on Loss; Division and Combination.
(a)Replacement of Warrant on Loss. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement or affidavit of





--------------------------------------------------------------------------------





loss of the Holder shall be a sufficient indemnity) and, in case of mutilation,
upon surrender of such Warrant for cancellation to the Company, the Company at
its own expense shall execute and deliver to the Holder, in lieu hereof, a new
Warrant of like tenor and exercisable for an equivalent number of Warrant Shares
as the Warrant so lost, stolen, mutilated or destroyed; provided, that, in the
case of mutilation, no indemnity shall be required if this Warrant in
identifiable form is surrendered to the Company for cancellation.
(b)Division and Combination of Warrant. Subject to compliance with the
applicable provisions of this Warrant as to any transfer or other assignment
which may be involved in such division or combination, this Warrant may be
divided or, following any such division of this Warrant, subsequently combined
with other Warrants, upon the surrender of this Warrant or Warrants to the
Company at its then principal executive offices, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by the respective Holders or their agents or attorneys. Subject to
compliance with the applicable provisions of this Warrant as to any transfer or
assignment which may be involved in such division or combination, the Company
shall at its own expense execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants so surrendered in accordance with such
notice. Such new Warrant or Warrants shall be of like tenor to the surrendered
Warrant or Warrants and shall be exercisable in the aggregate for an equivalent
number of Warrant Shares as the Warrant or Warrants so surrendered in accordance
with such notice.
8.No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or amended memorandum of association, or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed by it
hereunder, but shall at all times in good faith assist in the carrying out of
all the provisions of this Warrant and in the taking of all such action as may
reasonably be requested by the Holder in order to protect the exercise rights of
the Holder against dilution or other impairment, consistent with the tenor and
purpose of this Warrant.
9.Compliance with the Securities Act.
(a)Agreement to Comply with the Securities Act; Legend. The Holder, by
acceptance of this Warrant, agrees to comply in all respects with the provisions
of this Section 9 and the restrictive legend requirements set forth on the face
of this Warrant and further agrees that such Holder shall not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act of 1933, as amended (the “Securities Act”). This Warrant
and all Warrant Shares issued upon exercise of this Warrant (unless registered
under the Securities Act) shall be stamped or imprinted with a legend in
substantially the following form:





--------------------------------------------------------------------------------





“THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS
(I) A REGISTRATION STATEMENT COVERING SUCH SHARES IS EFFECTIVE UNDER THE ACT AND
IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT
AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND,
IF THE CORPORATION REQUESTS, AN OPINION SATISFACTORY TO THE CORPORATION TO SUCH
EFFECT HAS BEEN RENDERED BY COUNSEL.”
(b)Representations of the Holder. In connection with the issuance of this
Warrant, the Holder specifically represents, as of the date hereof, to the
Company by acceptance of this Warrant as follows:
(i)The Holder is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act. The Holder is acquiring this Warrant and
the Warrant Shares to be issued upon exercise hereof for investment for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution of this Warrant or the Warrant Shares, except
pursuant to sales registered or exempted under the Securities Act.
(ii)The Holder understands and acknowledges that this Warrant and the Warrant
Shares to be issued upon exercise hereof are “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In addition, the
Holder represents that it is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.
(iii)The Holder acknowledges that it can bear the economic and financial risk of
its investment for an indefinite period, and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Warrant and the Warrant Shares. The Holder has
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Warrant and the
business, properties, prospects and financial condition of the Company, and has
been provided with all information and material related thereto as requested by
the Holder.





--------------------------------------------------------------------------------





10.Warrant Register. The Company shall keep and properly maintain at its
principal executive offices books for the registration of the Warrant and any
transfers thereof. The Company may deem and treat the Person in whose name the
Warrant is registered on such register as the Holder thereof for all purposes,
and the Company shall not be affected by any notice to the contrary, except any
assignment, division, combination or other transfer of the Warrant effected in
accordance with the provisions of this Warrant.
11.Expenses. Unless otherwise provided in the Transaction Agreement, the Company
shall bear and pay all costs and expenses incurred by the Holder or on the
Holder’s behalf in connection with the Warrant, including fees and expenses of
the Holder’s financial or other consultants, investment bankers, accountants and
counsel.
12.Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third Business Day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
addresses indicated below (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 12).
 





--------------------------------------------------------------------------------





If to the Company:
Atlas Financial Holdings, Inc.
953 American Lane, 3rd floor
Schaumburg, IL 60173
Attention: President
Email: swollney@atlas-fin.com
With a copy to, which shall not constitute notice, to:
DLA Piper LLP (U.S.)
444 West Lake Street
Suite 900
Chicago, Illinois 60606
Attention: David Mendelsohn
Email: david.mendelsohn@dlapiper.com
 
 
If to the Holder:
Great American Insurance Company
Address:301 East Fourth Street
                        Cincinnati, OH 45202
E-mail: clegal@gaig.com
Attention: General Counsel
 






--------------------------------------------------------------------------------





with a copy to, which shall not constitute notice, to:
Skadden, Arps, Slate, Meagher & Flom LLP
Address:Four Times Square
New York, NY 10036
E-mail: dwight.yoo@skadden.com
Attention: Dwight Yoo
 

13.
Participation Right. In addition to any adjustments pursuant to Section 4 above,
if at any time the Company, directly or indirectly, proposes to grant, issue or
sell any Common Shares, any securities exercisable into, convertible into,
exchangeable for Common Shares, or any right to purchase or otherwise acquire
Common Shares (the "Participation Securities"), then the Company shall first or
concurrently offer to grant, issue or sell such Participation Securities to the
Holder of this Warrant up to the Holder's 19.99% pro rata share (the
"Participation Offer"), which Participation Offer shall be on the same terms as
the proposed grant, issuance or sale and will allow the Holder of this Warrant a
reasonable amount of time to elect to participate, which shall in no event be
less than seven (7) Business Days from receipt of the notice of the
Participation Offer; provided, however, that the Holder of this Warrant shall
not be entitled to participate in any grant of equity awards under the equity
incentive and compensation plans of the Company (or issuances pursuant to
outstanding awards under such plans) existing on the date of this Warrant and
described in the Company's filings with the Securities and Exchange Commission.

14.Cumulative Remedies. Except to the extent expressly provided in Section 6 to
the contrary, the rights and remedies provided in this Warrant are cumulative
and are not exclusive of, and are in addition to and not in substitution for,
any other rights or remedies available at law, in equity or otherwise.
15.Equitable Relief. Each of the Company and the Holder acknowledges that a
breach or threatened breach by such party of any of its obligations under this
Warrant would give rise to irreparable harm to the other party hereto for which
monetary damages would not be an adequate remedy and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
the other party hereto shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
equitable relief, including a restraining order, an injunction, specific
performance and any other relief that may be available from a court of competent
jurisdiction.





--------------------------------------------------------------------------------





16.Entire Agreement. This Warrant, together with the Transaction Agreement,
constitutes the sole and entire agreement of the parties to this Warrant with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency between the
statements in the body of this Warrant and the Transaction Agreement, the
statements in the body of this Warrant shall control.
17.Successor and Assigns. This Warrant and the rights evidenced hereby shall be
binding upon and shall inure to the benefit of the parties hereto and the
successors of the Company and the successors and permitted assigns of the
Holder. Such successors and/or permitted assigns of the Holder shall be deemed
to be a Holder for all purposes hereunder.
18.No Third-Party Beneficiaries. This Warrant is for the sole benefit of the
Company and the Holder and their respective successors and, in the case of the
Holder, permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Warrant.
19.Headings. The headings in this Warrant are for reference only and shall not
affect the interpretation of this Warrant.
20.Amendment and Modification; Waiver. Except as otherwise provided herein, this
Warrant may only be amended, modified or supplemented by an agreement in writing
signed by each party hereto. No waiver by the Company or the Holder of any of
the provisions hereof shall be effective unless explicitly set forth in writing
and signed by the party so waiving. No waiver by any party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any rights, remedy, power or privilege arising from this
Warrant shall operate or be construed as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.
21.Severability. If any term or provision of this Warrant is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.
22.Governing Law. This Warrant shall be governed by and construed in accordance
with the internal laws of the State of Ohio without giving effect to any choice
or conflict of law provision or rule (whether of the State of Ohio or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Ohio.
23.Submission to Jurisdiction. Any legal suit, action or proceeding arising out
of or based upon this Warrant or the transactions contemplated hereby may be
instituted in the federal courts of the United





--------------------------------------------------------------------------------





States of America or the courts of the State of Illinois in each case located in
the city Chicago, IL, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. Service of
process, summons, notice or other document by certified or registered mail to
such party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
24.Waiver of Jury Trial. Each party acknowledges and agrees that any controversy
which may arise under this Warrant is likely to involve complicated and
difficult issues and, therefore, each such party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Warrant or the transactions contemplated
hereby.
25.Counterparts. This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Warrant delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Warrant.
26.No Strict Construction. This Warrant shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted.






IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date.
 
 
ATLAS FINANCIAL HOLDINGS, INC.
 
 
By: /s/ Scott D. Wollney
Name: Scott D. Wollney
Title: President and Chief Executive Officer



 





--------------------------------------------------------------------------------





Accepted and agreed,
 
GREAT AMERICAN INSURANCE COMPANY
 
 
By: /s/ Gary J. Gruber
Name: Gary J. Gruber
Title: President
 






